COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  DANIEL MICHAEL ATHENS,                         §               No. 08-19-00195-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               346th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20150D01963)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until January 6, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before January 6, 2021.

       IT IS SO ORDERED this 23rd day of November, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.